Citation Nr: 0608212	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-32 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart disorder due to treatment at a Department of Veterans 
Affairs (VA) medical facility, to include the administration 
of medications (Verapamil).

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2003 and February 2004 rating 
decisions of the VA Regional Office (RO) in Muskogee, 
Oklahoma.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 2002 
& Supp. 2005) and 38 C.F.R. § 20.099(c) (2005).

In April 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A transcript of the 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  The transcript of the personal hearing conducted in April 
2005 reflects the veteran's desire to withdraw his appeal of 
his claim for service connection for epilepsy.

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional heart 
disability due to treatment occurring at a VA facility, to 
include the prescription of medications (Verapamil).


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal, to 
include the issue of entitlement to service connection for 
epilepsy, by the veteran have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.200, 20.202, 20.204 
(2005).

2.  The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for a heart disorder following treatment at a 
VA facility, to include the prescription of Verapamil, have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b) (1).  VCAA notice should be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, notice consistent 
with the VCAA was issued in December 2003, prior to the 
February 2004 rating decision.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

Additionally, in this case, all identified medical and 
evidentiary records relevant to the issue on appeal have been 
requested or obtained.  Therefore, there are no outstanding 
records to obtain.  The available medical evidence is 
sufficient for an adequate determination of the veteran's 
claim.  Therefore, the Board finds the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.

II.  Service Connection for Epilepsy

The veteran perfected a timely appeal of the January 2003 
rating decision that denied his claim of entitlement to 
service connection for epilepsy.  38 C.F.R. § 20.200 (2005).  
Thereafter, during his April 2005 personal hearing, the 
veteran stated his desire to withdraw his claim of 
entitlement to service connection for epilepsy from appellate 
review.  The veteran's desire was specifically noted during 
the April 2005 personal hearing.  Hearing transcript (T.) at 
2.

An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  38 C.F.R. § 20.204(b) (2005).  The 
transcript of the April 2005 personal hearing contains the 
veteran's clear desire to withdraw his claim of entitlement 
to service connection for epilepsy.  Thus, as the veteran has 
withdrawn this issue, there remain no allegations of error of 
fact or law for appellate consideration concerning this 
claim.  The Board does not have jurisdiction to review this 
issue on appeal, and it is dismissed.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2005).


III.  Heart Disorder

The veteran has claimed that he initially sought VA treatment 
in March 2003 for chest pain.  He was examined and determined 
to have a normal chest.  Then, he was prescribed the 
medication Verapamil.  The veteran believes that his taking 
this drug for three months caused him to develop a heart 
disorder.

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in November 2003.  For claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 shall 
be awarded for a qualifying additional disability as caused 
by improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2005).  A determination of 
the additional disability includes consideration of pathology 
prior to, during, and after VA treatment.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In this case, the record reveals that the veteran initially 
complained of atypical chest pains in March 2003.  He had no 
significant cardiac history or cardiac risk factors except 
for smoking, and reported with a two-week history of 
dysrhythmia in his chest.  On examination, the impression was 
noncardiac chest pain.  There was no wall motion abnormality.  
A repeat electrocardiogram (EKG) suggested vasospasms.  A 
March 2003 prescription receipt shows the veteran received 
Verapamil.

VA outpatient treatment records, dated from April to 
September 2003, continue to show the veteran complained of 
chest pain and a rapid heartbeat.  He was diagnosed with 
vasospastic angina in April 2003.  That same record showed 
the veteran did not want to continue taking Verapamil, so he 
was kept on nitrates.  He continued to be diagnosed with 
atypical chest pain.  It was noted that there was no 
cardiovascular reason he should discontinue his activities.

In a July 2003 written statement, a VA cardiology physician 
indicated that he saw the veteran, who was evaluated for 
chest pain.  It was found that his heart and functional 
capacity were normal.  There should be no restriction on his 
activity, and he no longer needed any medication for his 
heart disease.

A September 2003 VA outpatient record shows the veteran's TPI 
(triose phosphate isomerase) was 0.04 ng/mL.  The 
interpretation indicated that <0.4 was normal range, 0.4-1.5 
was gray zone, and >1.5 was consistent with a myocardial 
infarction.

In October 2003, the veteran underwent VA myocardial 
perfusion study.  The impression was an adequate stress test.  
The EKG was interpreted as negative for ischema.  There was 
anterior wall, inferior wall, and proximal septal ischema and 
mild hypokinesis of the septum.  The left ventricular 
ejection fraction was 49 percent, and normal was 50 percent 
to 80 percent.

November 2003 and January 2004 VA outpatient records show the 
veteran continued to complain of chest pain.

The veteran also submitted general information about the drug 
Verapamil, dated in December 2004, which indicated that the 
first-generation calcium channel blockers were all negative 
isotropic drugs and could worsen heart failure.

In April 2005, the veteran testified before the undersigned.  
He contended, as indicated above, that his heart was normal 
when he first sought VA treatment for chest pain.  After he 
was prescribed Verapamil, he developed heart disease.  The 
veteran's representative points to the March 2003 record, 
which indicates the veteran had no prior significant cardiac 
history or risk factors but complained of two weeks of 
dysrhythmia in his chest.  Then he stated that in July 2003, 
the veteran was admitted to a VA program for heart patients 
for evaluation.  He was normal at that time.  Then in 
September 2003, test results pointed to a consistency with a 
myocardial infarction.  The study also revealed ischema.  He 
noted that the veteran's ejection fraction was 49, and the 
normal was between 50 and 80.  The veteran's representative 
believed this evidence shows the veteran entered VA treatment 
with no heart problem, but after he took Verapamil, he 
developed a heart condition.

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment 
including the administration of Verapamil.  Here, the Board 
finds that there is no clear indication that the veteran did 
develop a heart disorder during the course of his VA 
treatment.  Numerous tests have been conducted to determine 
the cause of the veteran's complaints of chest pain with 
essentially negative results.  A VA cardiologist specifically 
found in July 2003 that the veteran's heart and functional 
capacity were normal.  Further, the veteran's September 2003 
test evaluation showed a myocardial infarction, the results 
of that test actually showed that his levels were normal.  
The myocardial perfusion study and EKG were essentially 
negative.  In other words, there is insufficient medical 
evidence of currently identifiable additional disability 
related to the veteran's VA treatment.  The question of 
whether the proximate cause of the disability was due to VA 
carelessness, negligence, lack of proper skill, or error in 
judgment is therefore moot.

In short, there is no medical evidence of record to support 
the veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
a heart disorder.  Additionally, with regard to the veteran's 
own opinion, he is not qualified to make a medical judgment.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Accordingly, the Board finds that 
entitlement to benefits under 38 U.S.C.A. § 1151 is not 
warranted in this case.


ORDER

The claim of entitlement to service connection for epilepsy 
is dismissed.

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart disorder due to treatment at a VA medical facility, to 
include the administration of medications (Verapamil), is 
denied.



____________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


